Title: From John Adams to James Lovell, 10 September 1779
From: Adams, John
To: Lovell, James


     
      My dear Sir
      Braintree Septr. 10. 1779
     
     By the last Post, I had the Pleasure of yours of August 20 and 24. It was not for Want of Affection, that I did not write particularly to you and to many other Gentlemen, but from Want of Time. And since my Arrival to this Time, I have been obliged to go to Boston, Cambridge &c., so often, my good old Town of Braintree having taken it into their Heads, upon my Arrival, to put me into the Convention, that I have not been able to write, excepting on the 13 of Aug. inclosing some Copies of Letters which I wish to hear you have received.
     You tell me, that you send me three Gazettes, which you desire me to inclose to A. Lee: but I find but two Gazettes and in neither of them is there a Word relative to the subject You mention.
     You say too, that you will send me, a Part of the Report of a Com­mittee of 13 relative to me. But in the Journal you inclose, 19th to 24 July, there is nothing like it.
     In a late Letter of yours to W. You quote a Letter to H. which says that I did not succeed extravagantly in France, because I attached myself to L. the Madman. Does Congress receive such Evidence as this? Anonimous Letters, from Frenchmen to Frenchmen? or even from Americans to Americans? do they encourage this? Do they expose the Characters of their servants so much? Do they encourage foreign Ministers and Consuls or even Ministers to attack the Characters of their Ministers abroad with such Weapons? Do they permit, foreign Ministers, and even Consuls, or commercial agents to become Partisans for or against Persons or systems? Mr. H’s Master will not encourage him in it, I am well perswaded? and Mr. Holker May depend upon it, his Master or rather his Masters’ Master shall know it, if he does not conduct himself better make himself busy in Party Matters. I wish to know whether this letter was from Monthieu or Chaumont, or from whom? If the Latter, I shall make you laugh: if the former, Swear. I hope it was from neither.
     However, I hope my Countrymen, will believe the King, whose sentiments of me and my Conduct, are certified to me, by the Comte De Vergennes in the Letters I inclosed to you the 13 of August, rather sooner, than the anonimous Correspondent of Mr. H. The Chevalier de la Luzerne, and Mr. Marbois, will inform you, if you ask them, what my Character was in France, although I am perswaded, they will never be Party Men. I know they dare not, for they have positive Instructions against it from the King.
     In your Letter of the 20th, you assure me in strong Terms that “I have not an Enemy, amongst you.” I am very Sure, there is no Man there who has any just Cause, to be my personal Enemy: But I think there must be many, in political Opposition to me. By the Hint you give of Iz’s over heat, I dont know what to guess. Is it possible that Iz. should have written, to my Disadvantage? It is very true, that I thought him, sometimes indiscreet and imprudent, and that I uniformly and firmly refused to have any Concern in the Dispute between him and F. either before or after my Arrival in France: But I always told him this and my Reasons for it, so frankly and I always preserved with him and he with me, So friendly a personal Acquaintance, that altho I am very sensible he thinks I ought to have inserted myself more in their Quarrells, yet I think it is impossible, he should have written against me. However I thought him too hot, and therefore it is very probable he thought me too cool. Reasonable Men will judge. I never, can sufficiently.
     
     I never heard in my Life, of any Misunderstanding among any of the Commissioners, that I can recollect, untill my Arrival at Bourdeaux. I had not been on shore an Hour before I learn’d it. When I arrived at Paris I found that it had arrived to a great Hight. Each Party endeavoured, to get me to inquire into the subjects of their Quarrells, and to join them. But I refused to have any Thing to do with their personal Disputes, and determined to treat every one of them as the Representative of the united states, to endeavour to cool and soften their Animosities as far as I could, and in all public Questions, impartially to give my Judgment according to Justice and good Policy. These Maxims, I invariably pursued, and I could challenge any of them, of any side to say that I ever deviated from them.
     If you recollect, what has been done—that I was struck, in an instant out of political Existence in the sight of all Europe and America out of political Existence, that the scaffold, was cutt away, and I left sprawling in the mire, that not a Word was said to me—that I was neither desired nor directed to Stay or go—that I was never impowerd to draw a farthing of Money, to subsist me in Europe or even to pay the Expences of my Journey to a seaport—nor for my Passage home. That Dr. F. was not even authorized to advance a shilling for me. That he is Strictly culpable for doing it, altho he genteelly ran the risque. That the World was left to conjecture, what had brought upon me this Vengeance of my sovereign: whether it was for Gambling in the stocks: whether it was for forming commercial Combinations for my private Interest in all the seaport Towns in France, and in all the states of America; or whether it was for Treason against my Country, or Selling her Interest for Bribes. And all this after, I had undertaken to obey the Commands of Congress, at many Hazards of my Life and Liberty, Commands unsolicited by me, and given when I was absent: I think you must reconsider your Opinion concerning my Friends and Enemies in Congress. However, I shall not whine to Congress much less storm in News Papers, concerning the personal Treatment of me—unless I should be driven to the Necessity of a candid Appeal to the World. This would oblige me to lay open So many Things and Characters that had better be concealed that such Necessity must be very evident before I shall venture upon it. I dont dread however, for myself, nor much for the publick, taking Mr. D in his own Way but I should go a little deeper than Mr. P. did Paine did. But it is a melancholly Consideration, and of no promising a very dangerous and destructive Tendency, that so many Characters, as meritorious as any that ever served this Continent, should be immolated not to Divinities but to a Gang of Pedlars. Write me, when you can & believe me your F.
     
     I thank you, for your kind Attention to my dear Portia, in my Absence, but your Rogueries are so bewitching that I should, have some hesitation about trusting you nearer together, than Philadelphia and Boston Braintree.
    